Exhibit 10.13

SPS Commerce, Inc. Non-Employee Director Compensation Policy

Each non-management director of SPS Commerce, Inc. (the “Company”) will receive:

 

  •   An initial stock option grant to purchase up to $111,000 of shares of our
common stock in connection with appointment to the board calculated as the grant
date fair value of the option computed in accordance with Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic 718, Stock
Compensation. Each grant will vest in equal monthly installments over three
years for so long as the director remains a member of the board.

 

  •   An annual stock option grant to purchase up to $46,175 of common stock on
the date of each annual meeting of stockholders at which the director is elected
to the board or continues to serve as a director calculated as the grant date
fair value of the option computed in accordance with Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic 718, Stock
Compensation. Each grant will vest in full on the earlier of one year after the
date of grant or the date of the next year’s annual meeting of stockholders,
provided the director remains a member of the board as of the vesting date.

 

  •   An annual restricted stock grant to acquire up to $46,175 of restricted
common stock on the date of each annual meeting of stockholders at which the
director is elected to the board or continues to serve as a director calculated
by dividing this amount by the closing sale price for a share of the Company’s
common stock on the Nasdaq Global Market on the date of the Company’s annual
meeting of stockholders. Vests in four equal installments on the last day of
each fiscal quarter with the first vesting occurring on June 30 of the year,
provided the recipient remains a member of the board as of the vesting date.

 

  •   An annual retainer of $27,500.

Each non-management director of the Company that chairs of a committee will
receive an annual fee as follows:

 

Committee Chair

   Annual Cash Fee  

Audit

   $ 15,000   

Compensation

   $ 10,000   

Nominating and Governance

   $ 6,800   

Each non-management director of the Company, other than the chair, that serves
on a committee will receive an annual fee as follows:

 

Non-Chair Committee Members

   Annual Cash Fee  

Audit

   $ 5,000   

Compensation

   $ 4,000   

Nominating and Governance

   $ 2,700   

The chairman of the Company’s board of directors will receive an additional
annual fee of $12,000.